Exhibit SHAREHOLDERS AGREEMENT THIS SHAREHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of October 21, 2008 by and among VIASPACE Green Energy Inc., a British Virgin Islands international business company (the “Company”), VIASPACE, Inc., a Nevada corporation (“VIASPACE”), and Sung Hsien Chang, an individual (“Chang”) (each of VIASPACE and Chang shall be referred to as a “Shareholder”) RECITALS WHEREAS, the Shareholders hold or will hold all Company securities in connection with that certain Securities Purchase Agreement dated as of this date pursuant to which Chang will exchange all of the equity securities of IPA BVI and IPA China in exchange for shares of Company common stock (“Securities Purchase Agreement”); WHEREAS, the Shareholders wish to define certain rights among the parties as set forth herein. AGREEMENT In consideration of the mutual covenants and agreements contained herein, and for other valuable consideration, the adequacy and receipt of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS As used in this Agreement, the following capitalized terms have the meanings indicated below. “Affiliate” of a Person means any other Person who, directly or indirectly, controls, is controlled by, or is under common control with such Person, and for this purpose, “control” means beneficial ownership of50% equity interest or greater. “Board” shall mean the Board of Directors of the Company. “Business Day” means each day that is not a Saturday, Sunday, or other day on which banks are required or permitted by law to be closed in Hong Kong or California. “First
